DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-18, 21, & 22 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “signal generator comprises a voltage-controlled oscillator, and the resonant tank circuit is configured to have a resonance frequency 0.5 to 2.5 times a center frequency of the voltage-controlled oscillator” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-18, 21, & 22 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. US PATENT No.: US 10,432,036 B2 discloses a first center frequency of an LC oscillator circuit that includes an antenna coil and a capacitor and determining a first quality (Q) factor of the LC oscillator circuit. The LC oscillator circuit is modelled as multiple virtual antenna portions by: setting a predetermined quality factor for a first virtual antenna portion of the multiple virtual antenna portions; and determining a set of initialization values for a second virtual antenna portion of the multiple virtual antenna portions using the first center frequency, the first quality factor and the predetermined quality factor. The presence of a foreign object is detected by: receiving a reference quality factor from a receiver device; measuring a second center frequency of the LC oscillator; determining a second quality factor of the LC oscillator; determining, based upon the measured second center frequency, second quality factor, and set of initialization values, a quality factor of the first virtual antenna portion; comparing the reference quality factor to the determined quality factor of the first virtual antenna portion, however is silent on signal generator comprises a voltage-controlled oscillator, and the resonant tank circuit is configured to have a resonance frequency 0.5 to 2.5 times a center frequency of the voltage-controlled oscillator.
Bennett PG. Pub. No.: US 20100/0036773 A1 discloses a source resonant frequency selector 123, a communication module 125, and a target device power manager 127. The resonant power charging module 117 includes a receiving resonant coupling component 141, a power charging controller 119, and a rechargeable battery 129. The receiving resonant coupling component 141, also sometimes referred to as a receiving resonant charging component, is used to receive the power transmissions provided by the power transmitting unit 113 employing the target resonant frequency. The target electronic device 115 employs the received power for operation of the target electronic device 115 as well as for charging the rechargeable battery 129 in the target electronic device 115. The power delivery system 101 employs the sending resonant coupling component 113 of the power transmitting unit 103 to generate magnetic fields that are used to transmit power to the target devices, such as the target electronic device 115. Typically, the sending resonant coupling component 113 includes a resonant coil that fills the space around it with a non-radiated magnetic field oscillating at the target resonant frequency that is received by the target electronic device 115 employing the receiving resonant coupling component, however is silent on signal generator comprises a voltage-controlled oscillator, and the resonant tank circuit is configured to have a resonance frequency 0.5 to 2.5 times a center frequency of the voltage-controlled oscillator.
Puukangas et al. US PATENT No.: US 5,735,167 discloses a method and an arrangement for identifying liquid levels, in which method a capacitor is arranged into liquid in a container, between plates of which capacitor, liquid will enter in such a manner that the liquid-filled portion of the space between the plates changes with liquid levels and determines the capacitance of the capacitor. In the invention, a signal obtained from the capacitor is employed, the signal being dependent on the liquid level in the container. A coil is connected to the capacitor forming an electrical circuit with the capacitor, whereby the liquid level, while determining the capacitance of the capacitor, at the same time determines the resonance frequency of the electrical circuit. The resonance frequency is measured from outside the container inductively without a lead-through to the container. Within the scope of the invention, it is fully possible to use e.g. an oscillator, the frequency of the oscillator being determined by a resonance circuit in the container and so on, however is silent on signal generator comprises a voltage-controlled oscillator, and the resonant tank circuit is configured to have a resonance frequency 0.5 to 2.5 times a center frequency of the voltage-controlled oscillator.

Keller et al. US PATENT No.: US 4,392,230 discloses an oscillating-circuit coil connected in series therewith and determining the oscillating-circuit frequency and having a high inductance in comparison with that of the induction heating coil heating up the rod material, forms the inductive component of a heating parallel oscillating circuit fed by a high-frequency generator and has a heating circuit capacitor connected in parallel with the heating coil, is passed through the silicon rod in direction of the rod axis, which comprises dimensioning the component resonance circuit formed by the induction heating coil and the heating-circuit capacitor to a frequency deviating by less than a factor of 2 from the frequency of the high-frequency generator, however is silent on signal generator comprises a voltage-controlled oscillator, and the resonant tank circuit is configured to have a resonance frequency 0.5 to 2.5 times a center frequency of the voltage-controlled oscillator.
Lack US PATENT No.: US 3,557,758 discloses one or more tuned circuits resonant at one or more of the discrete frequencies of the oscillator OSC, then the received signal in the coil C2 takes the form of substantial signals and the frequency or frequencies at which the resonant circuits are resonant whilst maintaining substantially zero received signal at other of the discrete frequencies. Thus if each cow to be identified is equipped with a resonant circuit CL formed from a capacitive and inductive network and this resonant circuit is mounted on the head of the cow the presence of the cow in the manger with its head in the vicinity of the coils C1 and C2 (preferably between these two coils) then the coil C2 receives a signal of substantial strength at the frequency or frequencies at which the resonant circuit CL is resonant. The resonant circuit CL should of course be resonant at one or more of the discrete frequencies of the oscillator OSC. Further details of such resonant circuits are well known in the art and for this reason are not described in detail. The resonant circuit CL constitutes a means for changing the magnitude of one or more frequency components of said signal constituted by a plurality of discrete frequencies. As each cow is equipped with a resonant circuit or resonant circuits with a unique set of resonant frequencies (or frequency) , however is silent on signal generator comprises a voltage-controlled oscillator, and the resonant tank circuit is configured to have a resonance frequency 0.5 to 2.5 times a center frequency of the voltage-controlled oscillator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852